Citation Nr: 0121574	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served in the United States Air Force from July 
1966 through June 1969 and from May 1970 through February 
1975.

This matter comes before the Board on appeal from a December 
1999 rating decision issued by the RO in Montgomery, Alabama, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran submitted a notice of 
disagreement to this decision later that month.  The RO 
issued a statement of the case (SOC) in January 2000 and the 
veteran timely perfected his appeal in September 2000.  After 
the veteran underwent a VA psychiatric examination in 
November 2000, the RO issued a supplemental statement of the 
case (SSOC) in February 2001, which continued the denial of 
the veteran's claim.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence of record does not indicate that the 
veteran has a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred during active duty service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100, 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of the law's implications.  In this regard, the 
Board observes that the record includes the report of a VA 
examination conducted in November 2000 in connection with 
this claim, and that the treatment records identified by the 
veteran have been associated with the claim file.  Moreover, 
the RO has made multiple attempts to ensure that a complete 
record of the veteran's service medical and service personnel 
records is present.  Additionally, the RO has informed the 
veteran and his representative, by means of the statement of 
the case and the supplemental statement of the case issued 
during the course of this appeal, of the evidence necessary 
to substantiate the claim.  The veteran was also informed of 
the evidence necessary to substantiate his claim in an 
October 1999 letter sent by the RO which laid out the 
requirements for a successful PTSD claim.  Accordingly, VA 
has met its duty to assist in developing the facts pertinent 
to this appeal under the provisions of the recently enacted 
VCAA and no further development in this regard is required.

Turning to the veteran's claim, the law provides that to 
establish service connection for PTSD the record must show, 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link, or causal nexus between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).

With regard to the second element, the validity of the 
averred stressor(s), the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (1999).  However, non-combat 
related stressors require credible supporting evidence as 
corroboration before they can be accepted as having actually 
occurred.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

In this case, the veteran, while acknowledging that he was 
not in combat, is essentially claiming that as a result of 
stressors he experienced during his active service in 
Vietnam, he now has PTSD.  He has alleged that during service 
he was sent to Tan Son Nhut Airforce Base in Saigon, Vietnam 
and that his duties included loading the dead into body bags 
in preparation for their return to the United States.  He 
states that these experiences triggered his PTSD.

The veteran's service personnel records and DD Form 214 
indicate that he is not a combat veteran, he did not serve 
overseas, and he was not awarded a Vietnam service medal.  
These records also fail to indicate that he was assigned to 
grave registration duty.  However, his service medical 
records seem to indicate the veteran was treated for 
hepatitis A either at the dispensary at Tan Son Nhut Airforce 
base in Vietnam or in a dispensary in San Francisco, 
California.  As noted earlier, the RO's attempts to obtain 
additional records from the veteran's period of service were 
unsuccessful.  Nonetheless, even assuming that his stressors 
could be verified, because the record fails to establish that 
the veteran has a diagnosis of PTSD, his claim must be 
denied.  Accordingly, additional discussion or development of 
his stressors is not necessary.

Turning to the medical evidence of record, as noted above, 
the record does not contain a diagnosis of PTSD.  The only 
reference to PTSD in the outpatient treatment records from 
the VA clinic in Mobile, Alabama, for the period from June 
1998 through August 1999, is a May 1998 entry which states 
that the veteran had some symptoms of PTSD such as sleep 
problems, flashbacks and relationship problems.  There is no 
subsequent diagnosis of PTSD.  The outpatient treatment 
records show that the veteran has a history of alcohol and 
drug abuse and was scheduled to enter a VA substance abuse 
treatment program in June 1998, but canceled his enrollment.  
In addition to the VA outpatient treatment records, the 
claims file contains a letter from a Salvation Army treatment 
center, which states that the veteran underwent a 28-day drug 
treatment program in March 1991.  This statement contains no 
mention of PTSD.

In May 2000, the veteran was afforded a VA psychiatric 
examination in connection with his claim.  At the examination 
the veteran reported that he served on active duty in the Air 
Force from 1966 until 1974.  The veteran stated that he felt 
he had PTSD despite the lack of a diagnosis.  The veteran 
reported that he was stationed near Saigon, in or about 1972, 
with the 377th Combat Support Group in the Supply Squadron, 
and that his duties included sandbags, body bags and back 
gate guard duty.  He stated that his exposure to body bags 
was responsible for his marked dysphoria.  According to the 
veteran, when helping with the body bags, one of his tasks 
was to unzip the bag and remove the identification tag from 
the dead soldier's neck.  He experienced bad dreams about 
these events that eventually escalated into nightmares.  The 
veteran reported minimal alcohol use prior to service, but by 
the time he left Vietnam he was consuming a significant 
amount and was also smoking opium.  The veteran admitted to 
constant heavy alcohol and illicit drug use upon his return 
to the United States.  The veteran reported several attempts 
at rehabilitation since 1992.  

Mental status examination revealed the veteran to be an 
alert, pleasant, relaxed and spontaneous individual.  He was 
adequately dressed and groomed, maintained good eye contact 
and exhibited normal speech patterns.  His mood was somewhat 
depressed and his affect was reactive with minimal 
constriction.  His thought process was observed to be normal 
and goal directed, without loose associations or flight of 
ideas and devoid of hallucinations, delusions and homicidal 
or suicidal ideation.  The veteran's judgment and insight 
appeared to be impaired, though adequate for everyday living.  
The examiner diagnosed the veteran with alcohol dependence 
and cocaine abuse.  The examiner noted in the conclusion 
portion of the examination that though the veteran possessed 
"some elements (by history) of Posttraumatic Stress 
Disorder, the lack of avoidant behavior and, especially, the 
lack of psychic numbing - the inability to muster 
affectionate interactions - preclude the diagnosis of 
Posttraumatic Stress Disorder."  The examiner went on to 
state that the veteran did experience dysphoria; however, the 
dysphoria is attributable to alcohol and drug abuse.

Accordingly, the medical evidence of record fails to 
establish that the veteran has PTSD.  To the extent that the 
veteran is attempting to establish a diagnosis of PTSD 
through his own statements of record, his lay testimony and 
statements are not competent to establish a valid psychiatric 
diagnosis.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Consequently, 
in the absence of competent medical evidence that the veteran 
suffers from PTSD, his claim for service connection for this 
disorder is denied. 


ORDER

Entitlement to service connection for PTSD is denied.



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals



 

